Title: To Benjamin Franklin from John Foxcroft, 15 September 1775
From: Foxcroft, John
To: Franklin, Benjamin


My Dear Friend
New york Septr. 15th. 1775
By Mr. Dashwood who arrived Yesterday in the Harriott Packet Captn. Lee I rec’d a most Friendly and Polite Letter from our mutual good Friend Ld. Le Despencer wherein He approves of every step I have taken in those troublesome times, which if I mistake not will give you pleasure. I am very sorry to find by a Letter from your Son that some People has had the Curiosity to pry into our Correspondence. There was nothing of Politicks. I told you that whenever business would permitt you to comply with your promise that you would make the Family at Bellview Happy perticularly your Daughter, you would have oblijed me by a Line on your intented Visit to amboy. I would have met you if I had been able but I believe I was confined to my Room about that time and for upwards of three Weeks with a constant Fever and Ague, it has pull’d me down but I can bear it. Inclosed you have his Majestys Answer to the City Address. Ld. Le Despencer concludes his Letter as follows. “Whenever you write to Dr. Franklin assure him of my Sincere good will and Esteem. I fear much I shall not see him here so soon as he assured me I should.” Mr. Dashwood begs his Compliments. I am and ever shall be Your assured Friend and oblijed humble Servant
John Foxcroft
To Benjn: Franklin Esqr
 
Addressed: To / Benjamin Franklin Esqr. / at / Philadelphia / J: Free: Foxcroft
Endorsed: J. Foxcroft
